Citation Nr: 0009450	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife and mother





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
July 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the RO.  

The veteran testified at a hearing at the RO in January 1997.  

The Board remanded the case in March 1998 for additional 
development of the record.  

The veteran was scheduled for a hearing before a Member of 
the Board in February 1998; however, the hearing was 
canceled.  



FINDINGS OF FACT

1.  The veteran's statements and testimony regarding his 
claimed inservice stressors involving combat are credible.  

2.  The veteran is shown to be currently diagnosed with PTSD, 
which is the result of stressors experienced in combat during 
his service in the Republic of Vietnam.  

3.  The veteran is shown to have a clear diagnosis of PTSD 
which is due to verified stressors in service.  



CONCLUSION OF LAW

The veteran has disability manifested by PTSD due to disease 
or injury which was incurred in service.  38 U.S.C.A. §§ 
1110, 5107(b), 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.304(f) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, the Board finds that 
he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).  

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  

During the course of the veteran's appeal, in the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) issued directives, which are generally 
favorable to the veteran, to be followed in cases where the 
issue is service connection for PTSD.  The Court confirmed 
that the evidence must show that the veteran has a clear 
diagnosis of PTSD, that the veteran was exposed to a 
stressor(s) during service (which may be combat or non-combat 
service), and a link established by medical evidence, between 
current symptomatology and the claimed inservice stressor.  

In the Cohen case, the Court held that, if the veteran 
engaged in combat during service, his claim must be 
considered under the reduced evidentiary threshold pursuant 
to 38 U.S.C.A. § 1154(b) for combat veterans.  The Court 
stated that 38 C.F.R. § 3.304(f) and VA manual provisions are 
deficient in that they do not reflect the relaxed 
requirements of 38 U.S.C.A. § 1154(b).  Under 38 U.S.C.A. 
§ 1154(b), the combat veteran's testimony alone is enough to 
establish the occurrence of a stressor unless it is 
inconsistent with the circumstances, conditions, or hardships 
of service or unless the Board finds that, by clear and 
convincing evidence, a particular stressful event did not 
occur.  The Court stated that, where the veteran had combat 
and stressor(s) is related to combat, the veteran's lay 
testimony must be accepted as conclusive.  

The veteran's service personnel records confirm that he was 
stationed at Cam Rahn Bay Air Base from October 1969 to 
November 1970 and was assigned to the 12th and 483rd Security 
Police Squadrons.  His military occupational specialty was 
security policeman.  It is also indicated that he was awarded 
the Presidential Unit Citation.  

In May 1994, the veteran reported that during service in 
Vietnam, he experienced rocket attacks while serving at a 
one-man outpost at Cam Rahn Bay Air Force Base.  He reported 
experiencing constant rocket, mortar and sapper attacks on 
the base.  He also reported serving on a boat patrol, called 
Neptune Patrol, and capturing the enemy.  He also recalled 
that a crew member gave a boy a grenade and that the boy was 
killed by the grenade the next day.  He recalled that 12 
Americans were killed at a post he had previously manned and 
his superior telling him that those men would not have been 
killed if the veteran had been at that post.  He indicated 
that he experienced a crash landing while on a plane to 
Okinawa at the end of his tour of duty.  

In June 1996, the U.S. Army Joint Services Environmental 
Support Group (ESG) enclosed the unit history of the 483rd 
Combat Support Group, the higher headquarters of the 483rd 
Security Police Squadron.  It was verified that the mission 
of the 483rd Security Police Squadron was to provide day to 
day security and to repel armed hostile attacks on the Cam 
Rahn Bay Air Base.  It was confirmed that on June 12, 1970, 
the base was subjected to enemy rocket and sapper attacks.  
It was noted that, because of the professional training of 
the Security Police Squadron, two enemy were killed, one 
wounded and another captured.  

In January 1997, the veteran testified that, during service 
in Vietnam, he served as a security policeman and was exposed 
to mortar fire while on guard duty on towers, in listening 
posts and in bunkers at Cam Rahn Bay Air Base.  He testified 
that he received and returned fire during this type of duty.  
He also testified that he served on patrol boats on an 
operation called Neptune Patrol and killed the enemy and 
observed dead bodies during that duty.  He testified that, on 
one occasion, he witnessed an enemy rocket attack on a 
village and saw an orphanage being hit with children being 
killed and wounded.  He indicated that he tried to get help 
for the wounded, but that help was denied.

A January 1997 statement of George McFadden, a service 
comrade of the veteran, indicated that he served with the 
veteran in the 12th and 483rd Security Police Squadrons in 
1969 and 1970 and that he and the veteran had served on 
patrol boats on a joint Air Force-Navy operation known as 
Neptune Patrol.  He recalled that, in late spring or early 
summer 1970, Cam Rahn Bay Air Base was under a heavy rocket 
and mortar attack.  He recalled he and the veteran had 
witnessed a village being hit by rockets and that children 
were killed and injured.  

Most recently, the veteran submitted a statement of Theophile 
Masterson, dated in February 2000, indicating that he served 
with the veteran in Vietnam.  He recalled that, in September 
1970, their base and a nearby village were attacked and that 
the veteran was assigned to a bunker to the east of the 
village.  He noted that the attack caused damage to the 
village monastery and that most of the causalities were in 
the village.  He also recalled that the veteran served on the 
boat patrol known as Neptune patrol.  

In August 1998, the veteran submitted a statement of his 
contended stressors.  He stated that, in November 1969, a 
soldier that he knew from his hometown, named David J. 
Davidenko, was killed while serving in Vietnam.  The veteran 
also reported being exposed to rocket fire while stationed in 
Vietnam and recalled that his base was hit by 26 rockets in 
May 1970.  He reported a rocket attack on a village and that 
an orphanage was hit resulting in the deaths and injuries to 
children.  He recalled that the incident occurred in February 
1970.  He recalled that he radioed for help, but the request 
was denied.  He reported that he served on a boat patrol 
called Neptune Patrol and was exposed to combat and saw dead 
bodies during that assignment.  

In July 1999, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly ESG), enclosed an extract 
from an U.S. Army Operational Report-Lesson Learned, for the 
period ending October 31, 1970 which confirmed that on August 
30, 1970 a hospital and Buddhist orphanage had been attacked.  
Ten civilians were killed and forty-four were wounded, most 
were children.  Also enclosed were extracts form Air Base 
Defense in the Republic of Vietnam 1961-1973, which indicated 
there were attacks on Cam Rahn Air Base during the veteran's 
tour of duty.  

The evidence of record includes an October 1999 VA 
psychiatric examination report which notes that the veteran 
reported that he was in Vietnam for one year and served 
mostly at Cam Rahn Bay Air Base.  He reported experiencing 
traumatic events during service, including being involved in 
several ambushes and mortar attacks while serving on patrol 
on naval boats in the lagoons and waterways surrounding the 
base.  He indicated that they routinely sank sampans and 
confiscated war material.  He also reported that his worst 
memory of his combat experience was that he witnessed an 
enemy attack on a village outside of the base and that many 
of the children were killed.  He indicated that he had to 
stand by as he requested help and that request was denied.  
He reported that he remembers vividly children and especially 
women's arms having been blown off by the rocket attack.  The 
final diagnosis was that of PTSD, combat related, chronic.  
The examiner indicated that the veteran's medical records 
were extensively reviewed and that they supported PTSD.  It 
was concluded that the veteran's combat experiences were 
directly related to his PTSD.  

In sum, a review of the service records serves to establish 
that the veteran had combat-related experiences while 
performing duties as a security policeman in the Republic of 
Vietnam.  The Board finds that the statements and testimony 
of the veteran regarding his combat-related stressors to be 
credible in this regard.  The USASCRUR has confirmed enemy 
attacks on the base during the veteran's tour of duty.  In 
addition, it was been confirmed that a village was attacked 
and resulted in the deaths of children which appears to 
verify the incident reported by the veteran.  Taking into 
consideration the veteran's credible statements and his 
verified service as security policeman under combat 
conditions, the Board finds that the evidence supports a 
finding that the veteran served under conditions that were 
consistent with combat with the enemy.  

After a full review of the record, the Board concludes that 
the evidence supports the claim of service connection for 
PTSD.  A review of the medical evidence shows that the 
veteran currently has a diagnosis of PTSD which has been 
attributed to combat-related events in Vietnam.  

Therefore, the evidence is found to establish that the 
veteran has a clear diagnosis of PTSD.  Accordingly, service 
connection for PTSD is warranted.  




ORDER

Service connection for PTSD is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

